Van Vorst, J.
The case does not justify any interference by the court, with the defendant’s acts. The copartnership existing between the parties has been dissolved by mutual consent.
Ordinarily the firm name does not survive the partnership (Lathrop v. Lathrop, 47 How. Pr. 532). But in this case, all the property, assets and good-will of the late copartners were transferred, for a valuable consideration, to the plaintiff.
I think that justified the use by him of the late firm name, and trademarks, as he has done.
Besides, the plaintiff has availed himself of the provisions of the statutes, by making and publishing the certificate provided for, which entitles him to use *295the late firm name (2 R. S. 6 ed. 1158). I do not see how the plaintiff can reasonably interfere.
The complaint should be dismissed, with costs.
Judgment accordingly.
There was no appeal.